Ford, J.,
concurring in part and dissenting in part. Although I concur with the well-reasoned rationale of the majority opinion with respect to the second paragraph of the syllabus, I must respectfully dissent with regard to the analysis and conclusion of the first paragraph of the syllabus. Therefore, I would affirm the judgments of the court of appeals holding that, pursuant to R.C. 3767.05(A), knowledge of and either acquiescence or participation in the nuisance on the part of an absentee landowner is required to find one guilty of maintaining a nuisance under R.C. 3767.02.
In dictum in State ex rel. Miller v. Anthony (1995), 72 Ohio St.3d 132, 139, 647 N.E.2d 1368, 1374, quoting State ex rel. Freeman v. Pierce (1991), 61 Ohio App.3d 663, 671, 573 N.E.2d 747, 752, this court unanimously stated:
“ ‘[I]n order to obtain an abatement order pursuant to R.C. 3719.10 and 3767.02 et seq., it is necessary for the relator to prove by clear and convincing evidence that the defendant had knowledge of and either acquiesced to or participated in a felony violation of R.C. Chapter 2925 or 3719 on the property.’ ”
Moreover, in interpreting R.C. 3767.05(A), the Freeman court explained:
“Clearly, there would be no reason for including evidentiary presumptions in the statute unless it were necessary that the [state] prove these elements. Therefore, the [state] must show that the defendant knew of the drug offenses, and either participated in them, or acquiesced in their occurrence. * * * Without such a requirement, the statute would seem to authorize any resident of the county to trespass on an innocent landowner’s property, commit a drug offense there, and then commence proceedings to have the property declared a nuisance. Such an absurd result could not have been intended by the legislature.” (Emphasis and footnote deleted.) Freeman, 61 Ohio App.3d at 670-671, 573 N.E.2d at 752.
In the present cases, the court of appeals affirmed the judgment in favor of each appellee on the basis that in order to obtain an order of abatement against these appellees, the state must prove by clear and convincing evidence that each owner had knowledge of and either acquiesced to or participated in (creating or maintaining) the nuisance. Parenthetically, this writer concludes that without a predicate of such evidence of knowledge, acquiescence, or participation on the part of parties, such as these appellees, there is no statutory ground upon which to impose the sanctions set forth in various relevant sections in R.C. Chapter 3767. Further, the reversals mandated by the majority amount to somewhat of a redundancy because it appears that the trial courts in these appeals have already determined that appellees were not guilty of maintaining the respective nuisances. Thus, I would affirm the decisions of the court of appeals.